Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………………………………………………..…………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4


Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 7/14/2022.Claims 1-14 are pending. In response to Amendment, the 112 rejection has been withdrawn.

				
				Allowable Subject Matter 
Claims 1-14 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Afonso et al (US2007/0073179) teach an image panel  shows a three-dimensional model of a heart chamber 62 identifying regions that received a depolarization waveform at the same time, i.e., "isochrones," mapped to the model in false color or grayscale. The isochrones are, in one variation, mapped to three-dimensional coordinates (e.g., X, Y, Z) corresponding to the electrogram from which they were obtained. The isochrones are also shown in guide bar 64 as a key, identifying information associated with a particular color or grayscale mapped to the three-dimensional model. In this image, the locations of multiple electrodes on a pair of catheters are also mapped to the three-dimensional model. Other data that may be mapped to the heart surface model include, for example, the magnitude of a measured voltage and the timing relationship of a signal with respect to heartbeat events. Further, the peak-to-peak voltage measured at a particular location on the heart wall may be mapped to show areas of diminished conductivity and may reflect an infarct region of the heart(paragraph[0042]).
Voth et al (2008/0009758) teach a method for mapping electrophysiological information on a three-dimensional model comprising the steps of: A) obtaining a three-dimensional model of at least a portion of a heart comprising position information for a plurality of location points on a surface of the heart; B) obtaining a cardiac electrophysiology map comprising position information for a plurality of measurement points and electrophysiology measurements made at each of the plurality of measurement points; C) choosing a location point from the plurality of location points in the three-dimensional model and determining the two closest measurement points from the cardiac electrophysiology map; D) defining a Delaunay edge between the two measurement points determined to be closest to the chosen location point; repeating steps C) and D) for each of the plurality of location points in the three-dimensional model, to define a plurality of Delaunay edges connecting at least some of the plurality of measurement points within the cardiac electrophysiology map; F) connecting the Delaunay edges to form a plurality of triangles; and G) identifying one of the plurality of location points from the three dimensional model, identifying one of the plurality of triangles whose edges surround the identified location point, and assigning an electrophysiology level to the identified location point based on interpolation using the electrophysiology measurements measured at each of the vertices of the identified triangle. None teaches:
the model generator is configured to structure 3D scan data of the heart into 6 directions a, b, c, d, e and f of a cube, each direction is associated with a separate Cartesian coordinate system with X(a,b,c,d,e or f) Y(a,b,c,d,e or f) Z(a,b,c,d,e or f) coordinates, and wherein each of the 3D scan data points is assigned to one of the 6 directions (a, b, c, d, e or f) and the following 6 true or false tests are applied: 2

    PNG
    media_image1.png
    347
    567
    media_image1.png
    Greyscale
 
wherein max indicates a maximum leg length for each of the respective X, Y and Z axes, mes indicates a measured value of a scanned data point, and each of the data points is assigned to the direction (a, b, c, d, e or f) for which the test outcome is true, and further wherein the 6 directions a, b, c, d, e and f of the cube originate from a centrum, wherein each viewing direction in the 3- dimensional heart model shown on the display unit passes through the centrum, and wherein the centrum defines for each viewing direction a plane which crosses the centrum and which intersects a respective viewing direction perpendicularly.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 8 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664